STATE OF MICHIGAN

                           COURT OF APPEALS



MARY SUTTON,                                                        UNPUBLISHED
                                                                    June 18, 2015
               Plaintiff-Appellee,

v                                                                   No. 320090
                                                                    Oakland Circuit Court
SHANNON ROSE WILLIAMS, NICHOLE                                      LC No. 2013-131886-NI
MARIE WILLIAMS, a/k/a NICHOLE MARIE
GARRETT, and RPM AUTO SALES, INC.,

               Defendants-Appellees,

and

FARM BUREAU MUTUAL INSURANCE
COMPANY OF MICHIGAN,

               Defendant-Appellant.


Before: METER, P.J., and CAVANAGH and WILDER, JJ.

PER CURIAM.

       Defendant Farm Bureau Mutual Insurance Company of Michigan appeals by leave
granted the circuit court’s order denying its motion for summary disposition. We affirm.

        Defendant RPM Auto Sales, Inc., sold a vehicle to defendant Nichole Garrett. It later
repossessed the vehicle, but Garrett did not turn in the certificate of title and RPM did not apply
for a new certificate of title. RPM sold the vehicle to defendant Shannon Williams in September
2011. On September 12, 2011, Williams was driving the vehicle when she was involved in an
accident with plaintiff. In October 2011, RPM obtained a certificate of title to the vehicle
pursuant to MCL 257.236a, and it reacquired the car from Williams in November 2011.

        Plaintiff sought damages from Garrett and RPM, as the owners of the vehicle, under the
owner’s liability statute, MCL 257.401. That statute is part of the Motor Vehicle Code (MVC),
MCL 257.1 et seq., and, for purposes of the MVC, the term “owner” is defined by MCL 257.37.
Plaintiff also sought damages from Farm Bureau, her no-fault insurer, under a provision for
uninsured motorist benefits. Farm Bureau moved for summary disposition on the ground that
RPM was an “owner” of the vehicle as that term is defined by MCL 257.37; Farm Bureau argued

                                                -1-
that because RPM was insured, plaintiff was not entitled to uninsured motorist benefits.1 The
trial court denied the motion.2

        A trial court’s ruling on a motion for summary disposition is reviewed de novo on appeal.
Oliver v Smith, 290 Mich. App. 678, 683; 810 NW2d 57 (2010). Although Farm Bureau brought
its motion under MCR 2.116(C)(8) and (10), it did not challenge the legal sufficiency of
plaintiff’s complaint and the trial court treated the motion as having been brought under (C)(10).
A motion brought under MCR 2.116(C)(10) tests the factual support for a claim. Smith v Globe
Life Ins Co, 460 Mich. 446, 454; 597 NW2d 28 (1999), superseded on other grounds by MCL
445.904(3). “Summary disposition is appropriate under MCR 2.116(C)(10) if there is no
genuine issue regarding any material fact and the moving party is entitled to judgment as a
matter of law.” West v General Motors Corp, 469 Mich. 177, 183; 665 NW2d 468 (2003). When
reviewing a motion under subrule (C)(10), this Court considers the pleadings, admissions,
affidavits, and other relevant record evidence in the light most favorable to the nonmoving party
to determine whether any genuine issue of material fact exists warranting a trial. Walsh v Taylor,
263 Mich. App. 618, 621; 689 NW2d 506 (2004). “A genuine issue of material fact exists when
the record, giving the benefit of reasonable doubt to the opposing party, leaves open an issue
upon which reasonable minds might differ.” West, 469 Mich. at 183.

        Farm Bureau asks us to determine that RPM was an “owner” of the vehicle under MCL
257.37 and other statutes and thus find that, because RPM was insured, Farm Bureau cannot be
liable for uninsured motorist benefits. The definition of “owner” under MCL 257.37 is relevant
for determining RPM’s liability to plaintiff under the owner’s liability statute, but it is not clear
that that definition or other statutory definitions have any applicability to the policy at issue.
Indeed, “[b]ecause uninsured motorist benefits are not required by statute, interpretation of the
policy dictates under what circumstances those benefits will be awarded.” Rohlman v Hawkeye-
Security Ins Co, 442 Mich. 520, 525; 502 NW2d 310 (1993) (emphasis added). If the term
“owner” is not defined by the policy, is to be given “its commonly understood meaning” as
determined by reference to dictionary definitions. Twitchel v MIC Gen Ins Corp (Twitchel II),
469 Mich. 524, 534-535; 676 NW2d 616 (2004). In Twitchel v MIC Gen Ins Corp (Twitchel I),
251 Mich. App. 476, 485; 650 NW2d 428 (2002), reversed by Twitchel II, supra, this Court first
determined that the decedent driver was not an “owner” of the vehicle under MCL
500.3101(2)(g), now MCL 500.3101(2)(k),3 for purposes of determining his right to first-party
no-fault benefits. The Court then had to determine whether the decedent driver was entitled to
uninsured motorist benefits; the policy excluded benefits for an insured occupying an uninsured



1
    Williams’s status as an insured or uninsured driver is unknown.
2
  The trial court also denied RPM’s motion for summary disposition with respect to plaintiff’s
claim against it under the owner’s liability statute and dismissed Garrett from the proceedings.
Those rulings are not at issue in this appeal.
3
  MCL 500.3101(2)(k)(i) is substantially similar to MCL 257.37(a); it defines the term “owner”
to include “[a] person renting a motor vehicle or having the use of a motor vehicle, under lease
or otherwise, for a period that is greater than 30 days.”


                                                 -2-
vehicle owned by him. Twitchell I, 251 Mich. App. at 487. This Court determined that because
the policy did not define the term “owned,” the definition of “owner” under MCL 500.3101(2)(g)
should apply. Twitchell I, 251 Mich. App. at 489-490. The Supreme Court reversed. It first
determined that the decedent driver was the owner of the vehicle under MCL 500.2101(2)(g)(i).
Twitchel II, 469 Mich. at 532. However, in determining whether the decedent driver owned the
vehicle for purposes of determining his right to uninsured motorist benefits, the Court held that
“[t]here is nothing in the plain language of the policy supporting the application of the definition
of ‘owner’ in MCL 500.3101(2)(g) to this independent, nonstatutory coverage.” Twitchell II,
469 Mich. at 534. Instead, the term “owner,” because it was not defined by the policy, was to be
given “its commonly understood meaning.” Id.

        In the present case, the full terms of the uninsured motorist provision of plaintiff’s policy
have not been disclosed or discussed and thus we cannot determine how the term “owner” is
used and defined in the policy, if at all, and how the term relates, under the specific facts of this
case, to Farm Bureau’s liability for uninsured motorist benefits. Farm Bureau has simply failed
to establish a right to judgment and thus the trial court did not err in denying its motion for
summary disposition.

       Affirmed.




                                                              /s/ Patrick M. Meter
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Kurtis T. Wilder




                                                -3-